DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The objection to claim 30 is withdrawn in view of the amendment filed 22 April 2022. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-5 and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Groner et al. (US 3,164,020).
Regarding claim 1, Groner et al., herein Groner, discloses a turbine wheel (15) configured for use in a turbine flow meter (fig. 1), the turbine wheel (15) comprising: a hub (15A) centered about and defining a longitudinal axis (along shaft 15E), wherein the hub (15A) is configured to be freely rotatably fixed in position inside a fluid pipe section (10); a first cylindrical rim (15C) centered about the hub (15A) and the longitudinal axis (15E) and spaced a distance apart from the hub (ring 15C is centered about hub 15A and shaft 15E and spaced a distance apart from hub 15A); a first vane set (15B) extending outwardly from the hub (15A) to the first cylindrical rim (15E), wherein a root of each vane of the first vane set (15B) is attached to the hub (15A) and a tip of each vane of the first vane set (15B) is attached to the first cylindrical rim (a root of each blade 15B is attached to hub 15A and a tip of each blade 15B is attached to ring 15C; fig. 3), wherein the first vane set consists of one individual vane (a “set” of blades 15B may be one vane; fig. 3).
Regarding claims 3-5, Groner discloses wherein the first vane set consists of two individual vanes (a “set” of blades 15B may be two vanes; fig. 3); including an external vane set (15D) extending outwardly from the first cylindrical rim (15C), wherein a root of each vane of the external vane set (15D) is attached to the first cylindrical rim (15C) and a tip of each vane of the external vane set (15D) is not attached to any cylindrical rim (a root of each blade 15D is attached to ring 15C and a tip of each blade 15D is not attached to any rim; fig. 3); wherein a pocket is formed in the first cylindrical rim (a groove in ring 15C is a pocket), and including a magnet or a magnetically-permeable ferrous part disposed within the pocket (ring 15C, including a groove, is formed of magnetic material; c. 2, ll. 38-43).
Regarding claim 27, Groner discloses a turbine wheel (15) configured for use in a turbine flow meter (fig. 1), the turbine wheel (15) comprising: a hub (15A) centered about and defining a longitudinal axis (along shaft 15E), wherein the hub (15A) is configured to be freely rotatably fixed in position inside a fluid pipe section (10); a first cylindrical rim (15C) centered about the hub (15A) and the longitudinal axis (15E) and spaced a distance apart from the hub (ring 15C is centered about hub 15A and shaft 15E and spaced a distance apart from hub 15A); a first vane set (15B) extending outwardly from the hub (15A) to the first cylindrical rim (15C), wherein a root of each vane of the first vane set (15B) is attached to the hub (15A) and a tip of each vane of the first vane set (15B) is attached to the first cylindrical rim (a root of each blade 15B is attached to hub 15A and a tip of each blade 15B is attached to ring 15C; fig. 3), wherein the first vane set (15A) consists of two individual vanes (at least two blades make up a “set” of blades 15A); and an external vane set (15D) extending outwardly from the first cylindrical rim (15C), wherein a root of each vane of the external vane set (15D) is attached to the first cylindrical rim (15C) and a tip of each vane of the external vane set (15D) is not attached to any cylindrical rim (a root of each blade 15D is attached to ring 15C and a tip of each blade 15D is not attached to any rim; fig. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 28, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Groner et al. (US 3,164,020).
Regarding claims 6, 28, and 31, Groner further discloses a turbine wheel (15) configured for use in a turbine flow meter (fig. 1), the turbine wheel (15) comprising: a hub (15A) centered about and defining a longitudinal axis (along shaft 15E), wherein the hub (15A) is configured to be freely rotatably fixed in position inside a fluid pipe section (10); a first cylindrical rim (15C) centered about the hub (15A) and the longitudinal axis (15E) and spaced a distance apart from the hub (ring 15C is centered about hub 15A and shaft 15E and spaced a distance apart from hub 15A); a first vane set (15B) extending outwardly from the hub (15A) to the first cylindrical rim (15C), wherein a root of each vane of the first vane set (15B) is attached to the hub (15A) and a tip of each vane of the first vane set (15B) is attached to the first cylindrical rim (a root of each blade 15B is attached to hub 15A and a tip of each blade 15B is attached to ring 15C; fig. 3), and an external vane set (15D) extending outwardly from the first cylindrical rim (15C), wherein a root of each vane of the external vane set (15D) is attached to the first cylindrical rim (15C) and a tip of each vane of the external vane set (15D) is not attached to any cylindrical rim (a root of each blade 15D is attached to ring 15C and a tip of each blade 15D is not attached to any rim; fig. 3); wherein a pocket is formed in the first cylindrical rim (a groove in ring 15C is a pocket), and including a magnet or a magnetically-permeable ferrous part disposed within the pocket (ring 15C, including a groove, is formed of magnetic material; c. 2, ll. 38-43).
Groner is silent on a material of the turbine wheel.
However, it is well known in the art of measuring and testing devices to form components, such as a turbine wheel, including a hub, rim, and vane sets, as a single-shot plastic injection molded homogeneous part.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Groner to form the turbine wheel by plastic injection molding to ensure proper fit of the turbine wheel and reduce manufacturing costs.

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Groner et al. (US 3,164,020) in view of McMahon et al. (US 3,701,277).
Regarding claims 7 and 8, Groner discloses the invention as set forth above.
Groner is silent on the specific material of the turbine wheel.
McMahon et al., herein McMahon teaches a turbine wheel (40) consists of a polypropylene homopolymer (c. 3, ll. 23-29); and the turbine wheel (40) consists of a specific gravity at or between 0.9 to 1.0 (polypropylene has a specific gravity of between 0.9 and 1).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Groner with the polypropylene material of McMahon to reduce the friction of a turbine wheel flow meter by selecting a material having a lower specific gravity than the metered fluid (McMahon, c. 3, ll. 29-36). 

Allowable Subject Matter
Claims 18-26 and 33 are allowed.
The prior art does not disclose or suggest “a second cylindrical rim centered about the hub and the longitudinal axis and spaced radially a distance apart from the first cylindrical rim, wherein the first and second cylindrical rims are concentrically disposed in relation to one another; a second vane set extending outwardly from the first cylindrical rim to the second cylindrical rim, wherein a root of the each vane of the second vane set is attached to the first cylindrical rim and a tip of each vane of the second vane set is attached to the second cylindrical rim” in combination with the remaining claim elements as recited in claims 18-26. 
The prior art does not disclose or suggest “wherein the turbine wheel consists of a polypropylene homopolymer; wherein a pocket is formed in the first cylindrical rim; and a magnet or a magnetically-permeable ferrous part disposed within the pocket; wherein the turbine wheel including the magnet or the magnetically-permeable ferrous part consists of a specific gravity at or between 0.9 to 1.0” in combination with the remaining claim elements as recited in claim 33. 
Claims 9-17, 29, 30, and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The prior art does not disclose or suggest “a second cylindrical rim centered about the hub and the longitudinal axis and spaced radially a distance apart from the first cylindrical rim, wherein the first and second cylindrical rims are concentrically disposed in relation to one another, and including a second vane set extending outwardly from the first cylindrical rim to the second cylindrical rim, wherein a root of the each vane of the second vane set is attached to the first cylindrical rim and a tip of each vane of the second vane set is attached to the second cylindrical rim” in combination with the remaining claim elements as recited in claims 9-17.
The prior art does not disclose or suggest “wherein a pocket is formed in the first cylindrical rim, and including a magnet or a magnetically-permeable ferrous part disposed within the pocket” in combination with the remaining claim elements as recited in claims 29, 30, and 32. 
Response to Arguments
Applicant's arguments filed 22 April 2022, with respect to independent claims 1 and 27 have been fully considered but they are not persuasive.
Applicant argues that “Groner shows eight blades that form the turbine” and “there is simply no teaching nor suggestion that the eight blades of Groner could be reduced to just one or just two blades.” Response, p. 9. However, the term “a first vane set” does not have a specific definition in the art and under a broadest reasonable interpretation, a vane “set” may be interpreted as a section of a turbine wheel including a single vane or a section of a turbine wheel including a plurality of vanes. As set forth in the previous rejection, Groner discloses at least a vane “set” that “consists of one individual vane” as recited in claim 1 and a vane “set” that “consists of two individual vanes” as recited in claim 27.
Applicant’s arguments, see Response, p. 10, with respect to new claim 31 have been fully considered and are persuasive. 
Since Groner discloses ring 15C is made of magnetic material, when modifying the turbine wheel to be formed of a single-shot plastic injection molded homogenous part, the pocket formed in ring 15C would not include a magnet part. Similarly, the rejection of claims 29 and 30 has been withdrawn. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erika J. Villaluna whose telephone number is (571)272-8348. The examiner can normally be reached Mon-Fri 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIKA J. VILLALUNA/Primary Examiner, Art Unit 2852